Citation Nr: 0415969	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-01 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin rash as 
due to an undiagnosed illness. 

2. Entitlement to service connection for sleep disturbance 
as due to an undiagnosed illness. 

3. Entitlement to service connection for joint and muscle 
pain, to include the hands, arms, legs, and back, as due 
to an undiagnosed illness.

4.  Whether new and material evidence has been presented 
to reopen the claim of entitlement to service connection 
for a back disorder other than due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971, from October 1990 to May 1991, and from March 
1992 to July 1992.  The veteran also claims he had additional 
service with the Reserves from 1971 until 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefits sought on 
appeal.  

The veteran is seeking service connection for joint and 
muscle pain, to include the back, as due to an undiagnosed 
illness.  The Board notes that in February 1972 and in 
December 1994 the RO denied the veteran's claim for service 
connection for a back condition under a direct theory of 
service connection.  The veteran was notified of the latter 
decision and of his appellate rights in a December 1994 
letter, but did not seek appellate review within one year of 
notification.  Therefore, the December 1994 decision is 
final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 
20.1103 (2003).  The Board notes that the December 2002 
statement of the case noted that the December 1994 rating 
decision was final and that the veteran had not submitted new 
and material evidence to reopen that claim.  Thus, the Board 
has recharacterized the issues as on the title page of this 
decision.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The veteran claims that he has a skin rash, sleep 
disturbance, as well as joint and muscle pain of the hands, 
arms, legs, and back, all of which he attributes to an 
undiagnosed illness as a result of his service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Alternately, he claims that he has a back disorder that 
is due to his inservice injury.  Unfortunately, the Board 
finds that additional development is needed before it can 
adjudicate these claims. 

The record shows that the veteran served on active duty from 
January 1969 to January 1971, from October 1990 to May 1991, 
and from March 1992 to July 1992.  At his December 2003 
hearing, the veteran also claimed that he served with the 
Reserves from 1971 to 1990, during which time he underwent 
periodic physicals.  However, the only service medical 
records during that period is a December 1977 enlistment 
examination report.  Accordingly, the RO should attempt to 
obtain all service medical records for any periods of service 
from 1971 to 1990.  The RO should also contact appropriate 
government entities and attempt to verify the nature and type 
of the veteran's service from 1971 to 1990.  

Next, the Board notes the evidence of record suggests that 
the veteran's joint and muscle pain my be due to a diagnosis 
of rheumatoid arthritis.  In this regard, a September 2000 VA 
outpatient treatment report noted that a "lab test for 
rheumatoid arthritis [RA] was positive but that by itself 
does not mean he has RA.  So we do not have a definitive 
answer yet."  At a May 2003 VA examination, the examiner 
indicated that he was sending the veteran for various tests 
to determine the nature of his joint pain, including a 
rheumatoid factor, a sedimentation rate, a CBC, an ANA and a 
VDRL.  It is unclear whether any of these tests were 
performed, however, as they are not in the claims file.  The 
examiner noted, however, that "Labs and x-rays [were] 
reviewed."  As a result, the Board finds that the RO should 
obtain these records.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2003); see also, Bell v. Derwinski, 
2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 
(1995) ("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually in the record before the 
AOJ, may constitute clear and unmistakable error.").  The 
veteran should also be scheduled for a VA examination to 
determine the exact nature and etiology of his joint and 
muscle pain.  

The veteran should also be afforded a VA examination to 
determine whether his skin rash was incurred in service.  VA 
outpatient treatment records show that the veteran was 
treated for a skin condition in September 2000 and March 
2001.  In May 2003, a VA examiner diagnosed the veteran with 
tinea cruris and possible tinea corporis.  However, there is 
no medical opinion indicating whether this condition was 
incurred in service.  Accordingly, additional medical 
development is needed before the Board can adjudicate this 
claim.  

Finally, the Board notes that the veteran should be afforded 
a VA examination to determine the nature and etiology of his 
complaints concerning sleep disturbance.  The May 2003 VA 
examination report lists a diagnosis of adjustment disorder 
with anxiety, prolonged.  However, it is unclear whether the 
veteran's sleep disturbance is a symptom of this diagnosed 
condition, and, if so, whether it was incurred in service.  
Additional medical development is therefore needed. 

Accordingly, the case is REMANDED for the following 
action:

1.  The RO should contact the veteran and 
request that he provide the dates of his 
U.S. Reserve service between 1971 to 
1990, including the specific dates of 
active duty, active duty training 
(ACDUTRA) and inactive duty training 
(INACDUTRA).  

2.  Thereafter, the RO should contact the 
appropriate government entity, to include 
the National Personnel Records Center 
(NPRC), as well as any other appropriate 
State or Federal agency, and obtain 
documented verification of any and all 
periods of active duty (other than that 
from January 1969 to January 1971, from 
October 1990 to May 1991, and from March 
1992 to July 1992), and periods of 
ACDUTRA and INACDUTRA the veteran may 
have had between 1971 to 1990.  

3.  The RO should also request and obtain 
outstanding copies of the veteran's 
service medical and personnel records for 
all periods of additional active service 
as well as ACDUTRA and INACDUTRA, 
regarding each of the above-verified 
periods of service.  If no such service 
personnel or medical records can be 
found, or if they have been destroyed, 
ask for specific documented confirmation 
of that fact.

4.  The RO should contact the Charleston 
VA medical facility and obtain and 
associate with the claims file all tests 
performed in conjunction with his May 
2003 VA examination, to include a 
rheumatoid factor, a sedimentation rate, 
a CBC, an ANA, and a VDRL.  If these 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

5.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of his joint and 
muscle pain.  The examiner should review 
the claims folder and perform any 
necessary tests and studies.  Based on a 
review of the claims file and a thorough 
examination, the examiner should answer 
the following questions.

(a) If the veteran's complaints involving 
joint and muscle pain, including his back 
pain, are attributable to a known 
diagnostic entity (such as rheumatoid 
arthritis), the examiner should determine 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any such disability is related to the 
veteran's period of service. 

(b) If no diagnosis is medically possible 
concerning the veteran's complaints of 
joint and muscle pain, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
symptoms are related to the veteran's 
period of service, namely his service in 
the Southwest Asia theater of operations.  
If any condition is undiagnosed, the 
examiner should note and detail all 
reported signs and symptoms of a chronic 
disability involving joint and muscle 
pain, and provide details about the 
onset, frequency, duration, and severity 
of all complaints.  The examiner should 
indicate whether there are any objective 
medical indications that the veteran is 
suffering from a chronic disability 
involving joint and muscle pain.  

The examiner should provide the rationale 
on which all opinions are based.

6.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of his 
complaints involving sleep disturbance.  
The examiner should review the claims 
folder and perform any necessary tests 
and studies.  Based on a review of the 
claims file and a thorough examination, 
the examiner should answer the following 
questions.

(a) The examiner should indicate whether 
the veteran manifests signs and symptoms 
of an undiagnosed illness primarily 
manifested by sleep disturbance, or a 
medically unexplained chronic 
multisymptom illness, such as chronic 
fatigue syndrome, as a consequence of his 
service in the Persian Gulf War.  The 
examiner should note and detail all 
reported signs and symptoms of a chronic 
disability involving sleep disturbance, 
and determine whether there are any 
objective medical indications that the 
veteran is suffering from a chronic 
disability involving sleep disturbance.  

(b)  The examiner should also indicate if 
sleep disturbance is attributable to a 
known diagnosis and, if so, whether it is 
at least as likely as not that this 
disorder is related to any period of 
active service.

The examiner should provide the rationale 
on which all opinions are based.

7.  The RO must then review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this Remand.  If not, the 
RO should implement corrective 
procedures.  

8.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought on appeal continues to 
be denied, the veteran and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted and the reasons for the 
decision.  The veteran and his 
representative must then be afforded an 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




